Name: COMMISSION REGULATION (EC) No 3402/93 of 13 December 1993 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product
 Date Published: nan

 14. 12. 93 Official Journal of the European Communities No L 310/3 COMMISSION REGULATION (EC) No 3402/93 of 13 December 1993 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3) lays down in Annex III thereto the list of products which may be bought into intervention ; whereas, given the buoyant nature of the beef and veal market in Great Britain, and with the view to reducing buying in in this region of the Community, the said list should be amended with the view to removing Category C class U products ; HAS ADOPTED THIS REGULATION : Article 1 In Annex III to Regulation (EEC) No 2456/93, 'United Kingdom, A. Great Britain' is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1994. It shall apply from the first invitation to tender in January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission Rene STEICHEN Member of the Commission ANEXO  BILAG  ANHANG  IJAPAPTHMA  ANNEX  ANNEXE  ALLEGATO  BITLAGE  ANEXO UNITED KINGDOM A. Great Britain Carcases, half-carcases :  Category C class R3  Category C class R4 (&gt;) OJ No L 148, 28. 6. 1968 , p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 225, 4. 9. 1993, p. 4.